NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
D&D GROUP PTY LTD., D&D TECHNOLOGIES
PTY LTD., AND D&D TECHNOLOGIES (USA), INC.,
Plaintiffs-Appellar,ts,
V.
NATIONWIDE INDUSTRIES, INC.,'
Defenclant-Appellee. _
2010-1430
Appea1 from the United States District Court for the
Southern District of Ca1ifornia in case n0. 08-CV-0236,
Judge Michae1 M. Ane1l0.
ON MOTION
ORDER
D&D Group Pty Ltd., D&D Techno1ogies Pty Ltd., and
D&D Techno1ogies (USA), Inc., move for a 30-day exten-
sion of time and a 45-day extension of time, until Apri1 8,
2011, to file their reply brief
Upon consideration thereof
IT ls ORDERED THAT:

,
D&D GROUP v. NATIONWIDE
The motions are granted
should be anticipated.
FEB 1 7 2011
Date
cc: Robert D. Becker, Esq.
S
Ge0rge Russe11iMcGuire, Esq.
2
No further extensions
FoR THE COURT
/s/ J an H0rba1§,§
J an Horba1y
Clerk
man
U.3. COURT
meFeo¢?§AfPr5Fa?:‘us?f°"
FEB 17zu11
1AuHnnsm
amc